These actions were tried together. The plaintiff Hess was the owner of a Ford coupe; he and the plaintiff Brown, his passenger, had left Rotterdam about three-thirty o’clock in the morning en route for New York city. At about five-forty-five o’clock, when they were about four miles south of Catskill on route 9W, the car in which they were riding collided with a car owned by the corporate defendant, and driven by defendant Callahan. The witnesses differed as to which car was on the “ wrong side ” of the road, but the verdict in favor of plaintiffs was not against the weight of evidence, and appellants’ claims in that regard do not require a reversal. Their second point asserts prejudice because a juror selected had once been a client of respondents’ attorney. The relation had terminated, and the juror stated that he would not again retain his former attorney. When this juror was examined he frankly stated all the facts; there was no concealment. There is doubt whether the juror’s mental state at the beginning of the trial was not unfavorable to respondents. Appellants’ attorneys, in any event, they knowing all the facts and having accepted him, may not now be heard to complain. The conduct of the respondents’ attorney, during his summation, does not require a reversal. Judgments and orders unanimously affirmed, with one bill of costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.